THE STATE OF TEXAS
                                          MANDATE
TO THE 124TH DISTRICT COURT OF GREGG COUNTY, GREETINGS:
        Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 5th
day of May, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Phyllis Gwen Pruitt, Appellant                              No. 06-14-00217-CR

                      v.                                     Trial Court No. 44139-B

 The State of Texas, Appellee



        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by replacing “481.115(c)”
with “481.115(b)” to reflect conviction under the correct statute. As modified, the judgment of
the trial court is affirmed.
        We note that the appellant, Phyllis Gwen Pruitt, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
        WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 1st day of July, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk